Arnold, J.,
delivered the opinion of the court:
On the issues joined the merits of the controversy were fully developed, and it is unnecessary to consider the errors assigned in reference to the action of the court as to the pleadings.
The undisputed facts show that appellant had no cause of action against appellee. A verdict in his favor would have been so clearly contrary to the law and the evidence that it should have been set aside, and it was not error for the court to instruct the jury to find for appellee.
Appellant paid fare from Artesia to the Agricultural and Mechanical College, but for some purpose of his own he wished to leave the train at BardwelPs Crossing, an intermediate point, and not a regular station or stopping place. He admits that the conductor told him at Artesia that he would not stop the train at BardwelPs Crossing and that he acted voluntarily in jumping from the train, and that he knew it was dangerous to jump from a moving train. For a sane man, for his own convenience, to leap voluntarily in the dark from a railroad train running at the rate of from six to twelve miles an hour is an act of such gross and reckless imprudence as to debar him from recovering damages for injuries thereby sustained. It has always been, and will, probably, always be the law, that one cannot compel another to indemnify him for loss or injury which, by his own rashness or folly, he has brought upon himself.
And it makes no difference that the conductor advised appellant that it was safe to jump from the train, and directed him when and how to jump. The opinion and direction of the conductor constituted no legal excuse or justification for the exposure of life or limb to such peril. Appellant might as well have obeyed a suggestion from the conductor to ride on the cow-catcher, or place himself on the truck before the advancing wheels of the locomotive. No matter what the conductor thought or said as to the safety of the venture, appellant was bound to exercise his own *578judgment, and act as a reasonable and prudent man. He failed to do this, and he must bear the consequences. He cannot visit them upon another. Chicago, etc., R. R. Co. v. Randolph, 53 Ill. 510; R. R. Co. v. Jones, 85 U. S. 439; Dowell v. V. & M. R. R. Co., 61 Miss. 519; R. R. Co. v. Aspell, 23 Pa. St. 147 ; Lake Shore, etc., R. R. Co. v. Bangs, 47 Mich. 470.

Affirmedi